DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafarre et al. (Lafarre ‘009) (2013/0094009).
Regarding claim 1, Lafarre ‘009 discloses a substrate holder (Fig. 6, 23-25, for a lithographic apparatus (Fig. 1), the substrate holder configured to support a lower surface of a substrate (W, Fig. 6), the substrate holder comprising:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0085, 0111), each burl having a distal end configured to engage with the substrate (Fig. 6), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 6); and a coating (201) on the substrate-facing face between the burls (Fig. 23, para 0111, 0112), the coating having a thickness (para 0112, 0.1-10 micrometer), wherein between the burls the substrate-facing face comprises an 
Regarding claim 2, Lafarre ‘009 discloses wherein adjacent areas are connected by one or more side walls (Fig. 23), and any coating on the one or more side walls is insufficient to transfer stress between adjacent areas (the coating or the layer 201 is not provided on the side wall of layer 203, so there is no coating on the side wall of 203 to transfer any stress).
Regarding claim 3, Lafarre ‘009 discloses a substrate holder (Fig. 6, 23-25, for a lithographic apparatus (Fig. 1), the substrate holder configured to support a lower surface of a substrate (W, Fig. 6), the substrate holder comprising:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0085, 0111), each burl having a distal end configured to engage with the substrate (Fig. 6), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 6); and a coating (201) on the substrate-facing face between the burls (Fig. 23, para 0111, 0112), wherein between the burls the substrate-facing face comprises an arrangement of areas (201, 203), wherein adjacent areas are separated by a step-change in distance below the support plane (step between 201 and 203, Fig. 23), wherein adjacent areas are connected by one or more side walls (Fig. 23), and wherein any coating on the one or more side walls is insufficient to transfer stress between adjacent areas (the coating or the layer 201 is not provided on the side wall of layer 203, so there is no coating on the side wall of 203 to transfer any stress).
Regarding claims 5 and 17, Lafarre ‘009 discloses wherein the coating is discontinuous between adjacent areas (Fig. 23).
Regarding claims 6 and 18, Lafarre ‘009 discloses wherein each step-change is at least 1 micrometer (para 0115, 10 micrometers).

Regarding claim 9, Lafarre ‘009 discloses wherein each area has a lateral dimension greater than the step-changes that separate that area from adjacent areas (Fig. 23, each areas 201 and 203 have a lateral dimension greater than the step-change).
Regarding claim 10, Lafarre ‘009 discloses wherein adjacent areas are connected by one or more side walls that extend substantially perpendicularly to the support plane (Fig. 23).
Regarding claim 11, Lafarre ‘009 discloses wherein each area is arranged to be at one of only two different distances below the support plane (Fig. 23).
Regarding claim 13, Lafarre ‘009 discloses a lithographic apparatus (Fig. 1) comprising:  a support structure (MT) configured to support a patterning device (MA); a projection system (PS) arranged to project a beam patterned by the patterning device onto a substrate (W); and the substrate holder (Fig. 6, 23) according to claim 1 arranged to hold the substrate.
Regarding claim 14, Lafarre ‘009 discloses a device manufacturing method using a lithographic apparatus (Fig. 1), the method comprising:  projecting (para 0052) a beam patterned by a patterning device (MA) onto a substrate (W) while holding the substrate on a substrate holder (Fig. 6), wherein the substrate holder comprises:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0085, 0111), each burl having a distal end configured to engage with the substrate (Fig. 6), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 6); and a coating (201) on the substrate-facing face between the burls (Fig. 23, para 0111, 0112), the coating having a thickness (para 0112, 0.1-10 micrometer), wherein between the burls the substrate-facing face comprises an arrangement of areas (201, 203), wherein adjacent areas are separated by a 
Regarding claim 15, Lafarre ‘009 discloses a device manufacturing method using a lithographic apparatus (Fig. 1), the method comprising:  projecting (para 0052) a beam patterned by a patterning device (MA) onto a substrate (W) while holding the substrate on a substrate holder (Fig. 6), wherein the substrate holder comprises:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0085, 0111), each burl having a distal end configured to engage with the substrate (Fig. 6), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 6); and a coating (201) on the substrate-facing face between the burls (Fig. 23, para 0111, 0112), wherein between the burls the substrate-facing face comprises an arrangement of areas (201, 203), wherein adjacent areas are separated by a step-change in distance below the support plane (step between 201 and 203, Fig. 23), wherein adjacent areas are connected by one or more side walls (Fig. 23), and wherein any coating on the one or more side walls is insufficient to transfer stress between adjacent areas (the coating or the layer 201 is not provided on the side wall of layer 203, so there is no coating on the side wall of 203 to transfer any stress).

Claim(s) 3, 5, 6, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafarre et al. (Lafarre ‘744) (2016/0018744).
Regarding claim 3, Lafarre ‘744 discloses a substrate holder (Fig. 9, 15, 16, for a lithographic apparatus (Fig. 1), the substrate holder configured to support a lower surface of a substrate (W, Fig. 9), the substrate holder comprising:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0087, 0110), each burl having a distal end configured to engage 
Regarding claim 5, Lafarre ‘744 discloses wherein the coating is discontinuous between adjacent areas (Fig. 15, 16).
Regarding claim 6, Lafarre ‘744 discloses wherein each step-change is at least 1 micrometer (para 0099, 2 micrometers).
Regarding claim 8, Lafarre ‘744 discloses wherein each step-change is less than a minimum distance between the substrate-facing face of the main body and the support plane (Fig. 15, 16).
Regarding claim 15, Lafarre ‘744 discloses a device manufacturing method using a lithographic apparatus (Fig. 1), the method comprising:  projecting (para 0060) a beam patterned by a patterning device (MA) onto a substrate (W) while holding the substrate on a substrate holder (Fig. 9), wherein the substrate holder comprises:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0087, 0110), each burl having a distal end configured to engage with the substrate (Fig. 9), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 9); and a coating (32) on the substrate-facing face between the burls (Fig. 15, 16, para 0102), wherein between the burls the substrate-facing face comprises an arrangement of areas (32, 22), wherein adjacent areas are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 9-11, 13, 14, 16-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al. (Lafarre ‘744) (2016/0018744).
Regarding claim 1, Lafarre ‘744 discloses a substrate holder (Fig. 9, 15, 16, for a lithographic apparatus (Fig. 1), the substrate holder configured to support a lower surface of a substrate (W, Fig. 9), the substrate holder comprising:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0087, 0110), each burl having a distal end configured to engage with the substrate (Fig. 9), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 9); and a coating (32) on the substrate-facing face 
Regarding claim 2, Lafarre ‘744 discloses wherein adjacent areas are connected by one or more side walls (Fig. 15, 16), and any coating on the one or more side walls is insufficient to transfer stress between adjacent areas (the coating or the layer 32 is not provided on the side wall of layer 203, so there is no coating on the side wall of 22 to transfer any stress).
Regarding claims 4 and 16, although Lafarre ‘744 does not disclose explicitly wherein the coating has a residual stress, Lafarre ‘744 discloses in para 0102 that the coating 32 is pressed against the main body and between the burls 106 and cured at high temperature.  Since it is likely a residual stress will occur when the liquid coating become cured and solidify, it would have been obvious to one of ordinary skill in the art to expect the adhesive coating of Lafarre ‘744 to have a residual stress.
Regarding claim 9, Lafarre ‘744 discloses wherein each area has a lateral dimension greater than the step-changes that separate that area from adjacent areas (Fig. 15, 16, each areas 22 and 32 have a lateral dimension greater than the step-change).
Regarding claim 10, Lafarre ‘744 discloses wherein adjacent areas are connected by one or more side walls that extend substantially perpendicularly to the support plane (Fig. 15, 16).

Regarding claim 13, Lafarre ‘744 discloses a lithographic apparatus (Fig. 1) comprising:  a support structure (MT) configured to support a patterning device (MA); a projection system (PS) arranged to project a beam patterned by the patterning device onto a substrate (W); and the substrate holder (Fig. 9, 15, 16) according to claim 1 arranged to hold the substrate.
Regarding claim 14, Lafarre ‘744 discloses a device manufacturing method using a lithographic apparatus (Fig. 1), the method comprising:  projecting (para 0060) a beam patterned by a patterning device (MA) onto a substrate (W) while holding the substrate on a substrate holder (Fig. 9), wherein the substrate holder comprises:  a main body (100) having a substrate-facing face when the main body supports the substrate; a plurality of burls (106) protruding from the substrate-facing face (para 0087, 0110), each burl having a distal end configured to engage with the substrate (Fig. 9), the distal ends substantially conforming to a support plane and configured to support the substrate (Fig. 9); and a coating (32) on the substrate-facing face between the burls (Fig. 15, 16, para 0102), the coating having a thickness (Fig. 15, 16), wherein between the burls the substrate-facing face comprises an arrangement of areas (32, 22), wherein adjacent areas are separated by a step-change in distance below the support plane (step between 32 and 22, Fig. 15, 16).  Although Lafarre ‘744 does not explicitly state wherein each step-change is greater than the thickness of the coating, Lafarre ‘744 shows in Fig. 15 and 16, the step-change between 32 and 22 is greater than the thickness of the adhesive coating 32.  Therefore it would have been obvious to one of ordinary skill in the art to provide a first layer 22 on the main body of the substrate holder which is thicker than coating 32 which is merely an adhesive coating for attaching the layer 22 to the main body of the substrate holder.  
Regarding claim 17, Lafarre ‘744 discloses wherein the coating is discontinuous between adjacent areas (Fig. 15, 16).

Regarding claim 20, Lafarre ‘744 discloses wherein each step-change is less than a minimum distance between the substrate-facing face of the main body and the support plane (Fig. 15, 16).

Allowable Subject Matter
Claims 7, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lafarre et al. (2015/0029485) is included to show state of the art regarding substrate holder comprising burls (Fig. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 13, 2021